Appeal Ordered Withdrawn and Opinion issued May 4, 2000




                                             In The

                                  Court of Appeals
                        iFtfttj iBtstrkt of Wzmz at Dallas
                                      No. 05-99-01300-CR



                             WILLIAM R. ELLIOTT, Appellant

                                               V.


                                 STATE OF TEXAS, Appellee


                           On Appeal from the 382nd District Court
                                    Rockwall County, Texas
                                Trial Court Cause No. 2-96-476



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill


       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47